DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-25, 27-36, 38-41, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP2605828) in view of Han (WO2018048507).

Regarding claim 21, (Currently Amended) A method for training a deep convolutional neural network to provide a patient radiation treatment plan (Zhang: Paragraph [0002] “generally to developing treatment plans for use in external beam radiation therapy,” A method for training a deep convolutional neural network to provide a patient radiation treatment plan is taught as generally to developing treatment plans for use in external beam radiation therapy. The functions and algorithms of the Zhang are applied to neural networks see Paragraph [0096] for further analysis.), the method comprising: collecting patient data from a group of patients (Zhang: Paragraph [0029] “The expert system is generated by saving patient treatment data into the database, thereby creating a large collection of patient treatment information.” Collecting patient data from a group of patients is taught as saving patient treatment information into the database, thereby creating a large collection of patient data.), the patient data including at least one image of patient anatomy and a prior treatment plan (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), wherein the treatment plan includes predetermined machine parameters (Zhang: Paragraph [0078] “a radiation treatment plan for external beam radiation  
therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured. a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured.” The treatment plan includes predetermined machine parameters is taught as a radiation treatment plan for external beam radiation therapy configured with initial function parameters.);…
Zhang does not explicitly disclose… and training a deep convolution neural network (DCNN) for regression by using the collected patient data to determine a new treatment plan, the DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images, corresponding to the group of patients, and a respective set of ground-truth radiotherapy treatment machine parameters. 
Han further teaches and training a deep convolution neural network for regression (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a deep CNN for regression.) by using the collected patient data to determine a new treatment plan (Han: Paragraph [0043] “Further, the processor 14 may utilize software programs 44 (e.g., a treatment planning software) along with the medical images 46 and patient data 45 to create the radiation therapy treatment plan 42.” Using the collected patient data to determine a new treatment plan is taught as using the patient data to create the radiation therapy treatment plan.), the (Han: Paragraph [0086] “the predictive model may be generated (also known as "trained" or "learned") using training data, including training MRI images and their corresponding real CT images. The training process may automatically use the training data to learn parameters or weights of the predictive model.” The DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images is taught as the predictive model trained or learned based on training data including the MRI images. The parameters or weights of the predictive model represent the relationship between the collection of medical images.), corresponding to the group of patients (Han: Paragraph [0090] “the origin images and destination images may be either 2D or 3D images. In some embodiments, database 410 may be part of an oncology information system that manages oncology treatment plans for patients.” Corresponding to the group of patients is taught as the images come from an information system that manages oncology treatment plans for patients.), and a respective set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0060] “Examples of treatment plan parameters include volume delineation parameters (e.g., which define target volumes, contour sensitive structures, etc. ), margins around the target tumor and OARs, beam angle selection, collimator settings, and beam-on times.” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images,” Paragraph [0051] “Machine data information may include radiation beam size, arc placement, beam on and off time duration, control points, segments, multi-leaf collimator (MIX ) configuration, gantry speed, MR I pulse sequence, and the like.” A respective set of ground-truth radiotherapy treatment machine parameters is taught as the treatment plan parameters that include beam angle and margins around the target tumor. The examiner notes the image acquisition device receives ground truth images in which control points are identified as parameters and used for the image comparison.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).
Regarding claim 22, (Currently Amended) Zhang in view of Han teaches the method of claim 21, Han further teaches wherein the new treatment plan comprises (Han: Paragraph [0057] “generate and store radiation therapy treatment plans 42 for one or more patients.” The new treatment plan comprises is taught as generate a radiation therapy treatment plan for one or more patients.): predicted machine parameters (Han: Paragraph [0051] “Machine data information may include radiation beam size, arc placement, beam on and off time duration, control points, segments, multi-leaf collimator (MIX ) configuration, gantry speed, MR I pulse sequence, and the like.” Paragraph [0092] “may then adjust the parameters of the predictive model based on the generated error maps that identify differences between the synthetic images and the real CT images. Training unit 430 may be configured to continue training the predictive model until certain stopping criteria are satisfied (check error between model prediction and real CT image, can also be trained based on number of iterations of training, or if model error is less than a threshold value).” The predicted machine parameters are taught as the comparison of the control points identified in the model predicted image and the real CT image where the control points are the machine parameters used to alter the treatment plan.), wherein training the DCNN comprises: receiving training data comprising the collection of training medical images (Han: Paragraph [0010] “receiving a plurality of training origin images acquired using the first imaging modality, receiving a plurality of training destination images acquired using the second imaging modality,” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images, contoured images. In an embodiment, the medical images 46 may be received from the image acquisition device 32.” Receiving training data comprising the collection of training medical images is taught as receiving a plurality of training origin images.) and the respective set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0060] “Examples of treatment plan parameters include volume delineation parameters (e.g., which define target volumes, contour sensitive structures, etc. ), margins around the target tumor and OARs, beam angle selection, collimator settings, and beam-on times.” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images,” Paragraph [0051] “Machine data information may include radiation beam size, arc placement, beam on and off time duration, control points, segments, multi-leaf collimator (MIX ) configuration, gantry speed, MR I pulse sequence, and the like.” A respective set of ground-truth radiotherapy treatment machine parameters is taught as the treatment plan parameters that include beam angle and margins around the target tumor. The examiner notes the image acquisition device receives ground truth images in which control points are identified as parameters and used for the image comparison.); for each batch of training data comprising at least one training medical image of the collection of training medical images (Han: Paragraph [0010] “receiving a plurality of training origin images acquired using the first imaging modality, receiving a plurality of training destination images acquired using the second imaging modality,” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images, contoured images. In an embodiment, the medical images 46 may be received from the image acquisition device 32.” For each batch of training data comprising at least one training medical image of the collection of training medical images is taught as receiving a plurality of training origin images.) and a given set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0060] “Examples of treatment plan parameters include volume delineation parameters (e.g., which define target volumes, contour sensitive structures, etc. ), margins around the target tumor and OARs, beam angle selection, collimator settings, and beam-on times.” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images,” Paragraph [0051] “Machine data information may include radiation beam size, arc placement, beam on and off time duration, control points, segments, multi-leaf collimator (MIX ) configuration, gantry speed, MR I pulse sequence, and the like.” A respective set of ground-truth radiotherapy treatment machine parameters is taught as the treatment plan parameters that include beam angle and margins around the target tumor. The examiner notes the image acquisition device receives ground truth images in which control points are identified as parameters and used for the image comparison.): applying the DCNN to the at least one training medical image to generate a set of estimated radiotherapy treatment machine parameters (Han: Paragraph [0086] “convolutional neural networks (CNN) or deep neural networks, …in a first stage, the predictive model may be generated (also known as "trained" or "learned") using training data, including training MRI images and their corresponding real CT images. The training process may automatically use the training data to learn parameters or weights of the predictive model. These parameters or weights may be learned iteratively, according to an optimality criterion. In a second stage, synthetic CT images (e.g., also referred to as pseudo-CT images) may be generated from the MRI images using the predictive model.” The synthetic CT image including control points (i.e. estimated radiotherapy treatment parameters) as noted in paragraph [0046] is generated using the training MRI images.); comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0092] “Training unit 430 may also generate error maps by comparing the estimated synthetic images to training destination images (e.g., CT images) and may then adjust the parameters of the predictive model based on the generated error maps that identify differences between the synthetic images and the real CT images.” Comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters is taught as the control points identified in the synthetic images compared to the control points in the real CT images (i.e. ground truth images refer to Paragraph [0046]). The examiner notes that the control points of each image are compared to determine the differences or error.); and updating the one or more parameters of the DCNN based on a result of comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0092] “Training unit 430 may also generate error maps by comparing the estimated synthetic images to training destination images (e.g., CT images) and may then adjust the parameters of the predictive model based on the generated error maps that identify differences between the synthetic images and the real CT images.” Updating the one or more parameters of the DCNN is taught as adjusting the parameters of the predictive model. Based on a result of comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters is taught as the control points identified in the synthetic images compared to the control points in the real CT images (i.e. ground truth images refer to Paragraph [0046]). The examiner notes that the control points of each image are compared to determine the differences or error.); and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Filing Date: July 25, 2017applying the DCNN with the updated one or more parameters to another batch of the training data (Han: Paragraph [0151,0158] “ determine or update parameters of neural network 700 based on the error map generated by step 8 …If training unit 430 determines that the stopping criteria has been satisfied, the training process 800 may proceed to step 824. In step 824, training unit 430 may be configured to store the updated version of neural network 700 for later use by image conversion unit 440.” Applying the DCNN with the updated one or more parameters to another batch of the training is taught as update parameters of neural network and if the stopping criteria has been satisfied the training unit may be configured to store the updated version of neural network for later use.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).
Claim 31 is similarly rejected but for “the new treatment plan is created in real-time during a radiation therapy treatment” further taught by Zhang (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time is taught as dose distributions can be adjusted in real time.), refer to claim 22 for further analysis.

Regarding claim 23, Zhang in view of Han teaches the method of claim 21, Zhang further teaches further comprising training… neural network by adjusting the one or more parameters of the deep convolutional neural network to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm. ) that includes a difference between the predetermined sets of machine parameters and predicted sets of machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose” A difference between the predetermined sets of machine parameters and predicted sets of machine parameters is taught as normalized difference between measured and predicted dose.). 
Han further teaches the deep convolutional neural network (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a deep CNN for regression.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).
Regarding claim 24, Zhang in view of Han teaches the method of claim 23, Zhang further teaches wherein the predetermined machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). Regarding claim 25, Zhang in view of Han teaches the method of claim 23, Zhang further teaches wherein the predicted machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position, or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). Regarding claim 27, Zhang in view of Han teaches the method of claim 21, Zhang further teaches wherein the at least one image of patient anatomy includes at least one of a planning CT image (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, a determined object distance such as a signed distance map from the patient. Regarding claim 28, Zhang teaches a method of … to provide a radiation treatment plan, the method comprising: retrieving …neural network (Zhang: Paragraph [0002] “generally to developing treatment plans for use in external beam radiation therapy,” A method for training using a neural network to provide a patient radiation treatment plan is taught as generally to developing treatment plans for use in external beam radiation therapy. The functions and algorithms of the Zhang are applied to neural networks see Paragraph [0096].)… on patient data from a group of patients (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient…the expert system includes information on a plurality of patients’ tumor position, tumor size, general tumor site and beam angles used to treat the tumor position.” Patient data from a group is taught as receiving the tumor position in a patient based on the plurality of patients.); collecting new patient data (Zhang: Paragraph [0029] “The expert system is generated by saving patient treatment data into the database, thereby creating a large collection of patient treatment information.” Collecting patient data from a group of patients is taught as saving patient treatment information into the database, thereby creating a large collection of patient data.), wherein the new patient data includes at least one image of patient anatomy (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image).); …

Zhang does not explicitly disclose…using a deep convolutional neural network … retrieving a trained deep convolution neural network previously trained on … determining a new treatment plan for the new patient using the trained deep convolutional AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4     neural network (DCNN) for regression, wherein the new treatment plan has a new set of machine parameters, the DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images, corresponding to the group of patients, and a respective set of ground-truth radiotherapy treatment machine parameters

Han further teaches …using a deep convolutional neural network (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a deep CNN for regression.)… retrieving a trained deep convolution neural network previously trained on (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” Retrieving a trained deep convolution neural network previously trained on is taught as utilizing a deep CNN for regression.) … determining a new treatment plan for the new patient (Han: Paragraph [0043] “Further, the processor 14 may utilize software programs 44 (e.g., a treatment planning software) along with the medical images 46 and patient data 45 to create the radiation therapy treatment plan 42.” Determining a new treatment plan for the new patient is taught as using the patient data to create the radiation therapy treatment plan.) using the trained deep convolutional AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4     neural network (DCNN) for (Han: Paragraph [0108] “A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a deep CNN for regression.), wherein the new treatment plan has a new set of machine parameters (Han: Paragraph [0060] “The result of inverse planning may constitute a radiation therapy treatment plan 42 that may be stored in memory 16 or database 24. Some of these treatment parameters may be correlated. For example, tuning one parameter (e.g., weights for different objectives, such as increasing the dose to the target tumor) in an attempt to change the treatment plan may affect at least one other parameter, which in turn may result in the development of a different treatment plan.” The new treatment plan has a new set of machine parameters is taught as tuning one parameter such as increasing the dose to the target tumor in an attempt to change the treatment plan resulting in a different treatment plan (i.e. new treatment plan).), the DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images (Han: Paragraph [0086] “the predictive model may be generated (also known as "trained" or "learned") using training data, including training MRI images and their corresponding real CT images. The training process may automatically use the training data to learn parameters or weights of the predictive model.” The DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images is taught as the predictive model trained or learned based on training data including the MRI images. The parameters or weights of the predictive model represent the relationship between the collection of medical images.), corresponding to the group of patients (Han: Paragraph [0090] “the origin images and destination images may be either 2D or 3D images. In some embodiments, database 410 may be part of an oncology information system that manages oncology treatment plans for patients.” Corresponding to the group of patients is taught as the images come from an information system that manages oncology treatment plans for patients.), and a respective set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0060] “Examples of treatment plan parameters include volume delineation parameters (e.g., which define target volumes, contour sensitive structures, etc. ), margins around the target tumor and OARs, beam angle selection, collimator settings, and beam-on times.” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images,” Paragraph [0051] “Machine data information may include radiation beam size, arc placement, beam on and off time duration, control points, segments, multi-leaf collimator (MIX ) configuration, gantry speed, MR I pulse sequence, and the like.” A respective set of ground-truth radiotherapy treatment machine parameters is taught as the treatment plan parameters that include beam angle and margins around the target tumor. The examiner notes the image acquisition device receives ground truth images in which control points are identified as parameters and used for the image comparison.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).
Regarding claim 29, Zhang in view of Miao teaches the method of claim 28, Zhang further teaches wherein the …neural network can provide the new treatment plan including the set of machine parameters, wherein the set of machine parameters includes at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). 
Han further teaches the trained deep convolutional neural network (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a deep CNN for regression.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).
Regarding claim 30, Zhang in view of Han teaches the method of claim 29, Zhang further teaches wherein the new treatment plan is created in real-time (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time is taught as dose distributions can be adjusted in real time.). Regarding claim 32, Zhang teaches a radiation therapy treatment system (Zhang: Paragraph [0002] “a system and a computer readable media that contains programming for the development of external beam radiation therapy treatment plans”) comprising: an image acquisition device to collect patient data (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient;” An image acquisition device to collect patient data is receiving information corresponding to a tumor position in a patient[the data is received by the system].) including at least one image of patient anatomy (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), a radiation therapy device to deliver radiation therapy to a patient (Zhang: Paragraph [0065] “similar beam delivery apparatus” A radiation therapy device to deliver radiation therapy to a patient is taught as beam delivery apparatus. Paragraph [0090] “In IMRT treatment planning the angles at which radiation is delivered to the treatment site in the patient’s body, commonly called gantry angles and couch angles in the case of non-coplanar beams, are usually pre-selected based on experience and intuition of the operator.” Further Zhang describes many systems which plan and deliver radiation to the treatment site.); a non-transitory machine-readable medium to store (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory.) …and radiation therapy treatment plans (Zhang: Paragraph [0016] “comprise a treatment plan navigation module configured to display multiple treatment plans. In another embodiment of the invention comprises a treatment plan navigation module configured to for selecting a best compromised plan based on multiple plans.” Radiation therapy treatment plans is taught as a treatment plan.);… 
Zhang does not explicitly disclose…a trained deep convolution neural network… a processor to generate a new treatment plan based on the collected patient data using the trained deep convolution neural network (DCNN) for regression, wherein the new treatment plan includes a set of machine parameters, the DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images and a respective set of ground-truth radiotherapy treatment machine parameters; and a radiation therapy control circuit configured to instruct the radiation therapy device to deliver radiation therapy to the patient in accordance with the new radiation treatment plan having a new set of machine parameters.
 (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a CNN for regression.) … a processor (Han: Paragraph [0010] “one processor” A processor is taught as one processor.) to generate a new treatment plan based on the collected patient data (Han: Paragraph [0043] “Further, the processor 14 may utilize software programs 44 (e.g., a treatment planning software) along with the medical images 46 and patient data 45 to create the radiation therapy treatment plan 42.” Using the collected patient data to determine a new treatment plan is taught as using the patient data to create the radiation therapy treatment plan.) using the trained deep convolution neural network (DCNN) for regression (Han: Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a CNN for regression.), wherein the new treatment plan includes a set of machine parameters (Han: Paragraph [0056] “tuning one parameter (e.g., weights for different objectives, such as increasing the dose to the target tumor) in an attempt to change the treatment plan may affect at least one other parameter, which in turn may result in the development of a different treatment plan.” The new treatment plan includes a set of machine parameters is taught as tuning one parameter out of the many parameters (e.g., weights for different objectives, such as increasing the dose to the target tumor) in an attempt to change the treatment plan (i.e. a new treatment plan).), the DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images (Han: Paragraph [0086] “the predictive model may be generated (also known as "trained" or "learned") using training data, including training MRI images and their corresponding real CT images. The training process may automatically use the training data to learn parameters or weights of the predictive model.” The DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images is taught as the predictive model trained or learned based on training data including the MRI images. The parameters or weights of the predictive model represent the relationship between the collection of medical images.), corresponding to the group of patients (Han: Paragraph [0090] “the origin images and destination images may be either 2D or 3D images. In some embodiments, database 410 may be part of an oncology information system that manages oncology treatment plans for patients.” Corresponding to the group of patients is taught as the images come from an information system that manages oncology treatment plans for patients.) and a respective set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0060] “Examples of treatment plan parameters include volume delineation parameters (e.g., which define target volumes, contour sensitive structures, etc. ), margins around the target tumor and OARs, beam angle selection, collimator settings, and beam-on times.” A respective set of ground-truth radiotherapy treatment machine parameters is taught as the treatment plan parameters that include beam angle and margins around the target tumor.); and a radiation therapy control circuit configured to instruct the radiation therapy device (Han: Paragraph [0067] “the control circuitry of radiotherapy device 102 may be integrated within system 100 or remote from it, and is functionally represented by image processing device 12 as shown in FIG. I A.” A radiation therapy control circuit configured to instruct the radiation therapy device is taught as the control circuitry of radiotherapy device.) to deliver radiation therapy to the patient in accordance with the new radiation treatment plan (Han: Paragraph [0071] “System 300 delivers radiation therapy to a patient in accordance with a radiotherapy treatment plan.” To deliver radiation therapy to the patient in accordance with the new radiation treatment plan is taught as delivers radiation therapy to a patient in accordance with a radiotherapy treatment plan.) having a new set of machine parameters (Han: Paragraph [0056] “tuning one parameter (e.g., weights for different objectives, such as increasing the dose to the target tumor) in an attempt to change the treatment plan may affect at least one other parameter, which in turn may result in the development of a different treatment plan.” The new treatment plan includes a new set of machine parameters is taught as tuning one parameter out of the many parameters (e.g., weights for different objectives, such as increasing the dose to the target tumor) in an attempt to change the treatment plan (i.e. a new treatment plan).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).

Regarding claim 33, Zhang in view of Han teaches the system of claim 32, Han further teaches wherein the trained deep convolution neural network is configured to be previously trained on (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” Retrieving a trained deep convolution neural network previously trained on is taught as utilizing a deep CNN for regression.) patient data from a group of patients (Han: Paragraph [0043] “Further, the processor 14 may utilize software programs 44 (e.g., a treatment planning software) along with the medical images 46 and patient data 45 to create the radiation therapy treatment plan 42.” Using the collected patient data to determine a new treatment plan is taught as using the patient data to create the radiation therapy treatment plan.), the DCNN being trained by: (Han: Paragraph [0010] “receiving a plurality of training origin images acquired using the first imaging modality, receiving a plurality of training destination images acquired using the second imaging modality,” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images, contoured images. In an embodiment, the medical images 46 may be received from the image acquisition device 32.” Receiving training data comprising the collection of training medical images is taught as receiving a plurality of training origin images.) and the respective set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0060] “Examples of treatment plan parameters include volume delineation parameters (e.g., which define target volumes, contour sensitive structures, etc. ), margins around the target tumor and OARs, beam angle selection, collimator settings, and beam-on times.” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images,” Paragraph [0051] “Machine data information may include radiation beam size, arc placement, beam on and off time duration, control points, segments, multi-leaf collimator (MIX ) configuration, gantry speed, MR I pulse sequence, and the like.” A respective set of ground-truth radiotherapy treatment machine parameters is taught as the treatment plan parameters that include beam angle and margins around the target tumor. The examiner notes the image acquisition device receives ground truth images in which control points are identified as parameters and used for the image comparison.); for each batch of training data comprising at least one training medical image of the collection of training medical images (Han: Paragraph [0010] “receiving a plurality of training origin images acquired using the first imaging modality, receiving a plurality of training destination images acquired using the second imaging modality,” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images, contoured images. In an embodiment, the medical images 46 may be received from the image acquisition device 32.” For each batch of training data comprising at least one training medical image of the collection of training medical images is taught as receiving a plurality of training origin images.) and a given set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0060] “Examples of treatment plan parameters include volume delineation parameters (e.g., which define target volumes, contour sensitive structures, etc. ), margins around the target tumor and OARs, beam angle selection, collimator settings, and beam-on times.” Paragraph [0046] “Further, the medical images 46 may also include medical image data, for instance, training images, and ground truth images,” Paragraph [0051] “Machine data information may include radiation beam size, arc placement, beam on and off time duration, control points, segments, multi-leaf collimator (MIX ) configuration, gantry speed, MR I pulse sequence, and the like.” A respective set of ground-truth radiotherapy treatment machine parameters is taught as the treatment plan parameters that include beam angle and margins around the target tumor. The examiner notes the image acquisition device receives ground truth images in which control points are identified as parameters and used for the image comparison.): applying the DCNN to the at least one training medical image to generate a set of estimated radiotherapy treatment machine parameters (Han: Paragraph [0086] “convolutional neural networks (CNN) or deep neural networks, …in a first stage, the predictive model may be generated (also known as "trained" or "learned") using training data, including training MRI images and their corresponding real CT images. The training process may automatically use the training data to learn parameters or weights of the predictive model. These parameters or weights may be learned iteratively, according to an optimality criterion. In a second stage, synthetic CT images (e.g., also referred to as pseudo-CT images) may be generated from the MRI images using the predictive model.” The synthetic CT image including control points (i.e. estimated radiotherapy treatment parameters) as noted in paragraph [0046] is generated using the training MRI images.); comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0092] “Training unit 430 may also generate error maps by comparing the estimated synthetic images to training destination images (e.g., CT images) and may then adjust the parameters of the predictive model based on the generated error maps that identify differences between the synthetic images and the real CT images.” Comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters is taught as the control points identified in the synthetic images compared to the control points in the real CT images (i.e. ground truth images refer to Paragraph [0046]). The examiner notes that the control points of each image are compared to determine the differences or error.); and updating the one or more parameters of the DCNN based on a result of comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0092] “Training unit 430 may also generate error maps by comparing the estimated synthetic images to training destination images (e.g., CT images) and may then adjust the parameters of the predictive model based on the generated error maps that identify differences between the synthetic images and the real CT images.” Updating the one or more parameters of the DCNN is taught as adjusting the parameters of the predictive model. Based on a result of comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters is taught as the control points identified in the synthetic images compared to the control points in the real CT images (i.e. ground truth images refer to Paragraph [0046]). The examiner notes that the control points of each image are compared to determine the differences or error.); and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Filing Date: July 25, 2017applying the DCNN with the updated one or more parameters to another batch of the training data (Han: Paragraph [0151,0158] “ determine or update parameters of neural network 700 based on the error map generated by step 8 …If training unit 430 determines that the stopping criteria has been satisfied, the training process 800 may proceed to step 824. In step 824, training unit 430 may be configured to store the updated version of neural network 700 for later use by image conversion unit 440.” Applying the DCNN with the updated one or more parameters to another batch of the training is taught as update parameters of neural network and if the stopping criteria has been satisfied the training unit may be configured to store the updated version of neural network for later use.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).Regarding claim 34, Zhang in view of Han further teaches the system of claim 32, Zhang further teaches wherein the new set of machine parameters comprises predicted machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose, obtained from the AIP-generated 8-field IMRT plans ranges from -0.2 to 0.22Gy, which is within the expected range for plans after applying the QC procedure (-0.8 to 0.22Gy). The clinically treated IMRT plans have also resulted in a similar range.” The predicted machine parameters are taught as the predicted dose of the IMRT plans.). Regarding claim 35, Zhang in view of Han teaches the system of claim 32, Zhang further teaches wherein the new set of machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). Regarding claim 36, Zhang in view of Han teaches the system of claim 32, Zhang further teaches wherein the … neural network is trained by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm. The functions of Zhang are applied to a neural network.) that includes a difference between a predetermined set of machine parameters and a predicted set of machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose” A difference between the predetermined sets of machine parameters and predicted sets of machine parameters is taught as normalized difference between measured and predicted dose.). 
Han further teaches the deep convolutional neural network (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a deep CNN for regression.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).
Regarding claim 38, Zhang in view of Han teaches the system of claim 32, Zhang further teaches wherein the at least one image of patient anatomy includes at least one of a planning CT image (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, a determined object distance such as a signed distance map from the patient. Regarding claim 39, Zhang in view of Han teaches the system of claim 32, Zhang further teaches wherein the new treatment plan is created in real-time (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time.).  Regarding claim 40, Zhang in view of Han teaches the system of claim 32, Zhang further teaches wherein the new treatment plan is created in real-time during a radiation therapy treatment (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time [during treatment].).Regarding claim 41, Zhang teaches a non-transitory machine-readable medium including instructions, which when executed by an image processor (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory. In Zhang the processor is processing image data.), cause the image processor to: receive patient data from a group of (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient;” An image acquisition device to collect patient data is receiving information corresponding to a tumor position in a patient[the data is received by the system].), the patient data including at least one image of patient anatomy and a prior treatment plan (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), wherein the treatment plan includes predetermined machine parameters (Zhang: Paragraph [0078] “a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured. a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured.” The treatment plan includes predetermined machine parameters is taught as a radiation treatment plan for external beam radiation therapy configured with initial function parameters.); … using the received patient data (Zhang: Paragraph [0020] “Additionally, embodiments of the invention include that the treatment plan comprises multiple treatments. In certain embodiments, after a treatment within the multiple treatments, new information corresponding to the tumor position is received and new beam angles selected from the expert system. In another embodiment, after a treatment within the multiple treatments, new information corresponding to the tumor position is received and new objective functional parameters are selected.” Using the received patient data is taught as a treatment plan along with the beam angles corresponding to patient data are used to select new objective functional parameters. The optimization algorithm may be re-optimized to achieve the best result therefore adjusting the treatment [new treatment plan]), wherein at least one or more parameters of the … neural network are adjusted to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm.); and determine a new treatment plan including a new set of predicted machine parameters… (Zhang: Paragraph [0020] “Additionally, embodiments of the invention include that the treatment plan comprises multiple treatments. In certain embodiments, after a treatment within the multiple treatments, new information corresponding to the tumor position is received and new beam angles selected from the expert system. In another embodiment, after a treatment within the multiple treatments, new information corresponding to the tumor position is received and new objective functional parameters are selected.” Using the prior treatment plans and the corresponding collected patient data to determine a new treatment plan is taught as a treatment plan along with the beam angles corresponding to patient data are used to select new objective functional parameters. The optimization algorithm may be re-optimized to achieve the best result therefore adjusting the treatment [new treatment plan]), wherein the machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). 
Zhang does not explicitly disclose…train a deep convolution neural network (DCNN) for regression by… deep convolution…, the DCNN being trained to store the one or more parameters that establish a relationship between a collection of training medical images, corresponding to the group of patients, and a respective set of ground-truth radiotherapy treatment machine parameters; …using the trained deep convolution neural network…

Han further teaches …train a deep convolution neural network (DCNN) for regression by… deep convolution… (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a CNN for regression.), the DCNN being trained to store the one or more parameters that establish a relationship between a collection of training medical images (Han: Paragraph [0086] “ the predictive model may be generated (also known as "trained" or "learned") using training data, including training MRI images and their corresponding real CT images. The training process may automatically use the training data to learn parameters or weights of the predictive model.” The DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images is taught as the predictive model trained or learned based on training data including the MRI images. The parameters or weights of the predictive model represent the relationship between the collection of medical images.), corresponding to the group of patients (Han: Paragraph [0090] “the origin images and destination images may be either 2D or 3D images. In some embodiments, database 410 may be part of an oncology information system that manages oncology treatment plans for patients.” Corresponding to the group of patients is taught as the images come from an information system that manages oncology treatment plans for patients.), and a respective set of ground-truth radiotherapy treatment machine parameters (Han: Paragraph [0060] “Examples of treatment plan parameters include volume delineation parameters (e.g., which define target volumes, contour sensitive structures, etc. ), margins around the target tumor and OARs, beam angle selection, collimator settings, and beam -on times.” A respective set of ground-truth radiotherapy treatment machine parameters is taught as the treatment plan parameters that include beam angle and margins around the target tumor.); …using the trained deep convolution (Han: Paragraph [0108] “the convolutional neural network's complexity may increase as the number of layers increases. A convolutional neural network may be viewed as "deep" if it has more than one stages of non-linear feature transformation, which typically means the number of layers in the network is above a certain number.” A trained deep convolution neural network is taught as deep convolutional neural network. Paragraph [0008] “a regression (instead of classification) model is needed since the response variables (e.g., the CT values) are real numbers.” The prior art teaches utilizing a CNN for regression.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Han in order to generate a tailored radiation therapy treatment plan thereby considering the many parameters to achieve a balance between efficient treatment of the target tumor and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible) (Han: Paragraph [0060] “Thus, the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient.” Paragraph [0059] “In addition, during a treatment planning process, many parameters may be taken into consideration to achieve a balance between efficient treatment of the target tumor (e.g., such that the target tumor receives enough radiation dose for an effective therapy) and low irradiation of the OAR(s) (e.g., the OAR(s) receives as low a radiation dose as possible).”).
Regarding claim 43, Zhang in view Han teaches the non-transitory machine-readable medium (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, or a determined object distance. Regarding claim 44, Zhang in view of Han teaches the non-transitory machine-readable medium of claim 41, Zhang further teaches wherein the new treatment plan is created in real-time during a radiation therapy treatment (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time [during treatment].).

Claim 26, 37, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP2605828) in view of Han (WO2018048507) and Kohlberger (U.S. Patenet No. 9042620).
Regarding claim 26, Zhang in view of Han teach the method of claim 21, Zhang further teaches further comprising collecting patient data including … from each patient in a group of patients (Zhang: Paragraph [0054] “In one embodiment, the data storage device 104 may store patient information, such as tumor location, contour maps, dosages, and may also store historical data such as data on patients who have already received treatment including their tumor position, treatment history, dosages, beam angles used to treat the patient, beam intensities used to treat the patients, and the outcome of the treatment.” Collecting patient data including …[data] from each patient in a group of patients is taught as receiving patient information from a store of historical data such as data on patients who have already received treatment.). 
Zhang in view of Han does not explicitly disclose at least one signed distance map.
Kohlberger further teaches at least one signed distance map (Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Han with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43.).
Regarding claim 37, Zhang in view of Han teaches the system of claim 32, Zhang further teaches wherein patient data includes…from each patient in a group of patients. 
Zhang in view of Han does not explicitly disclose at least one signed distance map.Kohlberger further teaches at least one signed distance map (Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Han with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43.).

Regarding claim 42, Zhang in view of Han teaches the non-transitory machine-readable medium of claim 41, Zhang further teaches further comprising instructions, which when executed by the image processor, cause the image processor (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory. In Zhang the processor is processing image data.) to receive patient data including…from each patient in a group of patients (Zhang: Paragraph [0054] “In one embodiment, the data storage device 104 may store patient information, such as tumor location, contour maps, dosages, and may also store historical data such as data on patients who have already received treatment including their tumor position, treatment history, dosages, beam angles used to treat the patient, beam intensities used to treat the patients, and the outcome of the treatment.” Collecting patient data including …[data] from each patient in a group of patients is taught as receiving patient information from a store of historical data such as data on patients who have already received treatment.). 
Kolberger further teaches… at least one signed distance map…(Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Han with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is 571-272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./
Examiner, Art Unit 2123         
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116